Title: From George Washington to Samuel Powel, 21 February 1790
From: Washington, George
To: Powel, Samuel



Dear Sir,
New York, February 21st 1790.

I have the pleasure to acknowledge the receipt of a letter, which you have been so good as to write to me by the direction of the Philadelphia Society for promoting agriculture—and I beg leave to request your communication of my thanks to the Society for their polite attention, in the present which accompanied it.
Among the advantages resulting from this Institution, it is particularly pleasing to observe that a spirit of emulation has been excited by the rewards offered to excellence in the several branches of rural oeconomy—and I think there is every reason to hope the continuance of those beneficial consequences from such well judged liberality.
As no one delights more than I do in the objects of your Institution, so no one experiences more real pleasure from every proof of their progress—among which it marks the discernment of the Society to have distinguished Mr Matthewson’s improvement in the useful art of making cheese. With sincere wishes for the advancement of our agricultural interests—and, with great regard, I am dear Sir, Your most obedient Servant

Go: Washington

